Citation Nr: 1529718	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-21 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2. Entitlement to service connection for bilateral removal of toenails other than the great toenails on both feet and the right second toenail.

3. Entitlement to service connection for arthritis in both feet.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for degenerative joint disease of the left hand.

7. Entitlement to service connection for seasonal allergies.

8. Entitlement to compensation for loss of use of the left hand.

9. Entitlement to an initial compensable rating for sinusitis.

10. Entitlement to an initial compensable rating for hemorrhoids.

11. Entitlement to an initial compensable rating for psoriasis prior to June 23, 2011, and a rating higher than 10 percent thereafter.

12. Entitlement to an initial disability rating higher than 50 percent for major depressive disorder.

13. Entitlement to an initial disability rating higher than 20 percent for temporomandibular joint disorder (TMJ).

14. Entitlement to an initial compensable disability rating for removal of the right great toenail and second toenail.

15. Entitlement to an initial compensable disability rating for removal of the left great toenail.

16. Entitlement to an initial compensable disability rating for surgical scar on the right fourth finger.

17. Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB). 

18. Entitlement to a rating in excess of 70 percent for loss of use of the right (dominant) hand.

19. Whether the combined disability rating of 90 percent was calculated correctly.

20. Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of one hand.

21. Entitlement to specially adapted housing.

22. Entitlement to a special home adaptation.

23. Entitlement to an effective date prior to May 21, 2010 for the grant of service connection for anal fissures or hemorrhoids.

24. Entitlement to an effective date prior to January 3, 2012 for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The January 2006 rating decision was corrected by a rating decision issued in April 2008 finding loss of use of the right hand, with a disability rating of 70 percent effective July 2007 along with SMC for loss of use of one hand.  The April 2008 rating decision was then corrected by a rating decision issued in April 2010 which found clear and unmistakable evidence with respect to the effective date, and assigned an effective date of January 1, 2006 for both the 70 percent disability rating and the award of SMC for loss of use of the right hand.  The Veteran has continued to appeal both ratings.

Also on appeal are rating decisions issued in October 2012 (assignment of noncompensable rating for hemorrhoids and assignment of a noncompensable rating for psoriasis prior to June 23, 2011 and of a 10 percent rating thereafter), March 2013 (assignment of a noncompensable rating for sinusitis, entitlement to service connection for sleep apnea, peripheral neuropathy of the left upper extremity, arthritis of both feet, left hand degenerative joint disorder, and entitlement to compensation based on loss of use of the left hand), May 2013 (assignment of a 50 percent disability rating for major depressive disorder effective January 3, 2012), June 2013 (entitlement to special home adaptation and entitlement to specially adapted housing), and February 2014 (entitlement to service connection for removal of the bilateral toenails with the exception of the great toenails and the second toe on the right foot and service connection for PTSD).

In April, 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for the surgical scar on the Veteran's right wrist and to assignment of a separate SMC rating for erectile dysfunction have been raised by the record, including the Notice of Disagreement filed in February 2006, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The following issues are REMANDED to the AOJ: entitlement to service connection for seasonal allergies, peripheral neuropathy of the left upper extremity, bilateral toenail removal of all toenails other than the great toes and right second toe, arthritis of both feet, sleep apnea, PTSD, and left hand degenerative joint disease, entitlement to compensation for loss of use of the left hand, entitlement to increased disability ratings for TMJ disability, left and right great toenail removal, surgical scar on the right fourth finger, PFB, sinusitis, hemorrhoids, psoriasis, and major depressive disorder, entitlement to an earlier effective date for the grant of service connection for anal fissures or hemorrhoids and for major depressive disorder, entitlement to special home adaptation and specially adapted housing, and entitlement to a higher disability rating for the loss of use of the right hand and for a higher rate of SMC.


FINDING OF FACT

In April 2015, prior to promulgation of a decision on these claims, the Veteran at hearing stated that he wished to withdraw the pending appeal regarding the calculation of the 90 percent combined disability rating.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the calculation of the 90 percent combined disability rating have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In the Board hearing in April 2015, which was reduced to writing, the Veteran withdrew his appeal of the calculation of the 90 percent combined disability rating.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's TMJ disability has been consistent throughout the appeals period and staged ratings are not indicated by the evidence.



ORDER

The appeal of the calculation of the combined disability rating is dismissed.


REMAND

Initially, the Board notes that the Veteran has filed claims for a variety of issues, the majority of which are still on appeal.  A review of the record shows that there are multiple issues for which the Veteran has filed Notices of Disagreement but for which no Statement of the Case has yet been issued.  Specifically, the Veteran has filed Notices of Disagreement on the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, bilateral toenail removal of all toenails other than the great toes and right second toe, arthritis of both feet, sleep apnea, PTSD, and left hand degenerative joint disease, entitlement to compensation for loss of use of the left hand, entitlement to increased disability ratings for sinusitis, hemorrhoids, psoriasis, and major depressive disorder, entitlement to an earlier effective date for the grant of service connection for anal fissures or hemorrhoids and for major depressive disorder, entitlement to special home adaptation and specially adapted housing.  These issues are remanded to the RO/AMC for issuance of Statements of the Case as appropriate.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In addition, several of the issues considered in the rating decision of January 2006 were evaluated based on an August 2005 examination, which the Board finds to be inadequate.  As such, an additional examination is warranted with respect to the claims of entitlement to service connection for seasonal allergies, and for the appropriate disability ratings for bilateral TMJ disability, PFB, residuals of removal of right and left great toenails and right second toenail, and the surgical scar on the right fourth finger.  The Board notes that the Veteran was scheduled for an additional VA examination for the surgical scar on his finger in June 2008 and did not attend; however, the medical evidence of record and the August 2005 examination are insufficient to evaluate his continued appeal for a compensable rating.  Also, the Board notes that the rating criteria considered by the RO in evaluating the Veteran's PFB have been those normally used for acne; however, consideration should be given to whether other rating criteria are more applicable, to include those for dermatophytosis, dermatitis, or disfigurement of the head, face, or neck.  With respect to the claim for an increased disability rating for bilateral TMJ, the new examination should address the question of flare-ups in symptoms and any relevant factors under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks a higher SMC benefit, specifically SMC (l) level rather than the currently assigned SMC (k) level.  38 U.S.C.A. § 1114(k), (l); 38 C.F.R. § 3.350(a), (b).  SMC (l) is payable if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

In this case, the Veteran's loss of use of his right hand is the basis for the existing SMC (k) benefit.  The core of the Veteran's argument is that he is in need of regular aid and attendance because of the loss of us of his right hand, as well as limited usage of his left hand.  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  38 C.F.R. § 3.352(a).  Here, the Veteran has stated that he is unable to shave and clean himself after a bowel movement without assistance and that he requires food to be prepared and cut for him in order to eat it.  He has further explained that these limitations are largely the result of loss of use of his right hand, but are exacerbated by the disability afflicting his left hand, which he asserts is the result of overuse.

The record contains several evaluation reports regarding the Veteran's need for aid and attendance that appear to reflect only the limitations resulting from loss of use of his right hand.  The June 2015 VA examination noted at least minor impairment of the left hand, particularly reduced grip strength and some limitation of motion, but did not address whether the Veteran was able to use his left hand for shaving, cleaning himself, or preparing food.  An understanding of the functionality of the Veteran's left hand is necessary for determining the amount of self-care he is capable of performing.  Moreover, the June 2015 VA examination stated that the impairment of the Veteran's left hand is the result of overuse, secondary to the right hand disability.   Thus, a more focused evaluation of the left hand is necessary on remand to determine if a factual need for aid and attendance is demonstrated.  As noted above, there are also pending claims of entitlement to service connection for peripheral neuropathy of the left upper extremity and for degenerative joint disorder of the left hand and entitlement to compensation for loss of use of the left hand.  Consideration of these claims should be included in the scope of the evaluation.

The Veteran also seeks a higher disability rating for his right hand based on the loss of use in that limb.  While he has been provided with VA examinations of the right hand, the specific information necessary for rating a limb for which there is loss of use or the equivalent of an amputation has not been provided.  Specifically, the rating criteria under Diagnostic Code 5125 assign rating for amputation involving the arm based on whether the functional loss occurs above or below the insertion of the pronator teres muscle.  This information is not contained in any of the evidence of record.  In addition, the record shows that the Veteran has recently undergone additional surgery on the right arm, and an understanding of any further disability which may result from the surgery, to include functional loss above the insertion of the pronator teres muscle, is necessary for proper adjudication of the claim.  An examination and opinion should be provided on remand.

Finally, the RO/AOJ is reminded of the issues referred in the Introduction section of this decision and of the likely need for additional development and possibly VA examinations and opinions to address these issues.


Accordingly, the case is REMANDED for the following action:

1. Issue an appropriate Statement of the Case addressing the Veteran's appeal of the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, bilateral toenail removal of all toenails other than the great toes and right second toe, arthritis of both feet, sleep apnea, PTSD, and left hand degenerative joint disease, entitlement to compensation for loss of use of the left hand, entitlement to increased disability ratings for sinusitis, hemorrhoids, psoriasis, and major depressive disorder, entitlement to an earlier effective date for the grant of service connection for anal fissures or hemorrhoids and for major depressive disorder, entitlement to special home adaptation and specially adapted housing.  

The Veteran should be advised that substantive appeals have not been filed with respect to these issues and that these appeals have, therefore, not been perfected at this time.  He should be provided notice of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that he currently suffers from - or at any time since service separation has suffered from - a chronic seasonal allergy condition that had its onset in service.  The examiner should consider the Veteran's report of symptoms, including his description of frequency, in rendering an opinion.  The examiner should discuss the relationship, if any, between any chronic seasonal allergy condition experienced by the Veteran at any point since service separation and his service-connected sinusitis.  

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

3. Afford the Veteran an appropriate VA examination to determine the nature and extent of his TMJ disability, to specifically include an evaluation of any functional limitations resulting from flare-ups under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In rendering this opinion, the examiner should give consideration to the Veteran's reports of symptoms, particularly after eating.  

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

4. Afford the Veteran an appropriate VA examination to determine the nature and severity of his PFB, to include an assessment of the percentage of total body surface and total exposed body surface affected, whether there is disfigurement of the Veteran's head, face, or neck, whether there is any scarring, and a discussion of any other relevant symptoms included in any of the rating criteria under 38 C.F.R. § 4.118.  The examiner should also provide information as to any specific periods of time since service separation in which the symptoms have been significantly worse or different.  The statements and history provided by the Veteran should be considered in rendering this opinion.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

5. Afford the Veteran an appropriate VA examination by a podiatrist to determine the nature and severity of the Veteran's residuals of removal of his great toenails and his right second toenail.  The examiner is asked to consider the lay history provided by the Veteran of regular swelling and bleeding of his feet and to comment on any underlying diagnosis for such symptoms.  In addition, the examiner should address the specific nature of any and all residuals for the removal of toenails, to include skin disabilities, problems walking, and neurological or orthopedic problems in the toes.  The examiner should review the rating criteria relative to disabilities of the foot under 38 C.F.R. § 4.71a and comment on the appropriate criteria based on the Veteran's symptomatology.  

The examiner is advised that a claim of service connection is pending with respect to the removal of all other toenails and is invited to comment on any residual disability attributable to that.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

6. Afford the Veteran an appropriate VA examination to determine the nature and extent of the residual disability associated with the surgical scar on the right fourth finger.  Specifically, the examiner should address the size of the scar, whether it is painful on examination, and whether there is any functional limitation attributable to the scar.  The examiner should also address the Veteran's lay statements regarding recurrent swelling and bleeding of the scar and discuss any underlying diagnosis to which these symptoms may be attributed.  

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

7. Afford the Veteran an appropriate VA examination to determine the nature and extent of the disabilities of both hands.  Specifically, the examiner should offer an assessment of whether the Veteran's right arm disability results in a functional loss that most closely approximates amputation above the pronator teres or below the pronator teres.  The examiner should further discuss any limitation of motion or other impairment of the right arm resulting from the current service-connected disability, with attention to the rating criteria listed under Diagnostic Codes 5205 to 5213.

The examiner should also provide an assessment of the functionality of the Veteran's left hand, to include its usefulness in allowing him to shave, clean after a bowel movement, and prepare food for himself without assistance in light of the loss of use of his right hand.  The assessment of the left hand should include an evaluation and opinion with respect to the Veteran's pending claims of service connection for peripheral neuropathy of the left upper extremity and for degenerative joint disorder in the left hand, as well as for compensation for the loss of use of the left hand.

In addressing the specific functionality, the examiner should refer to the language of 38 C.F.R. § 3.352(a) regarding the need for aid and attendance and should state the specific limitations for each aspect of self-care as it relates to the right hand disability, to the left hand disability, and to the combined disabilities of the right and left hands. 

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

8. The RO should also undertake any other indicated development suggested by the development ordered above, to include arranging for any examination which may be necessary with respect to the claims referred in the Introduction section of this decision or the other claims remanded pursuant to Manlincon.

9.   The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


